5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satsangi(US 2011/0213992).
Regarding claim 1, Satsangi discloses a method for operating a controller as a bus participant in a bus network during partial network operation of the bus network, wherein the controller comprises a microcontroller comprising a processor unit(Figure 1, 14) and a bus controller cell(Figure 1, 26), and the microcontroller is connected to the bus network via a transceiver(Figure 1, 26) of the controller, and the processor unit is stopped for a sleep mode(Paragraph 10, processing unit powered down), wherein: if the processor unit is stopped, the bus controller cell is operated further in order to receive bus messages from the bus network via the transceiver(Paragraph 10, receives data packets), the bus controller cell stores at least some of the received bus messages in a memory(Paragraph 10, packets stored in memory), the processor unit is activated at predetermined times(Paragraph 10, timer) and uses an evaluation program to check whether the memory contains a wake-up message for the controller as a bus message(Paragraph 28, interesting packet), and in this case, the controller changes from the sleep mode to a wake mode in which the processor unit remains activated and transmits bus 
Regarding claim 2, Satsangi discloses the method as claimed in claim 1, wherein the bus controller cell operates a filter unit which filters predetermined network management messages from the received bus messages and stores each network management message which has been filtered out in a queue (of the memory for the evaluation program(Paragraph 10).
Regarding claim 3, Satsangi discloses the method as claimed in claim 2, wherein the bus controller cell stores at least the last received bus message in a buffer memory and, if the queue does not contain a wake-up message for the controller and the buffer memory has remained empty, the microcontroller is completely switched off or is switched from the sleep mode to an emergency mode(Paragraph 35).
Regarding claim 4, Satsangi discloses the method as claimed in claim 1, wherein the bus controller cell stores each bus message to be stored in the memory irrespective of its content(Paragraph 28).
Regarding claim 5, Satsangi discloses the method as claimed in claim 1, wherein the transceiver is operated in a receive-only mode (RO) in the sleep mode(Paragraph 24).
Regarding claim 7, Satsangi discloses the method as claimed in claim 1, wherein the evaluation program is performed by the processor unit together with a polling loop configured to poll at least one connection of the microcontroller(Paragraph 35).
Regarding claim 8, Satsangi discloses the method as claimed in claim 1, wherein the processor unit is started by means of a hardware timer(Paragraph 21).
Regarding claim 10, Satsangi discloses a controller for a motor vehicle, wherein the controller comprises a microcontroller having a processor unit and a bus controller cell and has a transceiver, 
Regarding claim 11, Satsangi discloses a motor vehicle comprising a bus network and at least one controller as claimed in claim 10 the at least one controller connected to the bus network(Paragraphs 10, 28, 35-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satsangi and Hu(US2007/0230484).
Regarding claim 9, Satsangi does not specifically disclose the wherein the bus network is a CAN bus network and the bus controller cell is a CAN controller cell and the transceiver s provided by at least one of a CAN transceiver and a system basic chip. However, Hu discloses a CAN network and CAN controller and transceiver(Paragraphs 8-12). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Satsangi and Hu to have the bus network is a CAN bus network and the bus controller cell is a CAN controller cell and the transceiver s provided by at least one of a CAN transceiver and a system basic chip. The motivation to do so would be is that the CAN network is a well-known and used in many fields of the art thus would allow the power saving of Satsangi to be used a CAN bus network.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other prior further disclose partial sleep modes and wake up.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/               Primary Examiner, Art Unit 2185